UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05750 American Funds Short-Term Tax-Exempt Bond Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: July 31 Date of reporting period: July 31, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Funds Short-Term Tax-Exempt Bond Fund of AmericaSM [photo of small flowers hanging among leaves] Annual report for the year ended July 31, 2011 American Funds Short-Term Tax-Exempt Bond Fund seeks to provide current income exempt from regular federal income tax, consistent with its maturity and quality standards described in the prospectus, and to preserve capital. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 2.50%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2011 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 2.50% maximum sales charge −0.61 % % % The total annual fund operating expense ratio was 0.60% for Class A shares as of the most recent fiscal year-end. The five- and 10-year investment results include the fund’s results as a money market fund through the date of its conversion (August 7, 2009) to a short-term tax-exempt bond fund, and therefore are not representative of the fund’s results had it operated as a short-term tax-exempt bond fund for the full term of those periods. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The investment adviser has reimbursed certain expenses. Applicable fund results shown reflect the reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on page 16 for details. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Income may be subject to state or local income taxes and/or federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: We welcome the opportunity to present you with the annual report for American Funds Short-Term Tax-Exempt Bond Fund. This report covers fund results for the fiscal year ended July 31, 2011. During the period, the fund produced a total return of 1.5%, equivalent to a taxable return of 2.3% for investors in the 35% maximum federal tax bracket. This included monthly dividends totaling about 12 cents a share, which amounted to a federally tax-exempt income return of 1.2% for investors who reinvested their dividends. A portion of the fund’s income return also may be exempt from some state and local income taxes. The fund’s return was on par with the 1.5% gain of the Lipper Short Municipal Debt Funds Average, a measure of the fund’s peer group. However, the unmanaged Barclays Capital Municipal Short 1–5 Years Index, which has no expenses, returned 2.1%. Market overview There was considerable volatility in the broader municipal market during the fund’s fiscal year. Redemptions from municipal bond funds were high, triggering a negative impact on prices during the first half of the period. These dislocations were caused, in part, by concerns about the ability of municipalities to weather their credit problems. [Begin Sidebar] Results at a glance For periods ended July 31, 2011, with distributions reinvested Cumulative Average annual total returns total returns Six months 1 year Lifetime (since 8/7/09)1 American Funds Short-Term Tax-Exempt Bond Fund (Class A shares) % % % Lipper Short Municipal Debt Funds Average2 Barclays Capital Municipal Short 1–5 Years Index3 1 The Tax-Exempt Money Fund of America converted to American Funds Short-Term Tax-Exempt Bond Fund on this date. 2 Results of the Lipper average do not reflect the effect of sales charges, account fees or taxes. 3 Barclays Capital Municipal Short 1–5 Years Index is a market value-weighted index that includes investment-grade tax-exempt bonds with maturities of one to five years. The index is unmanaged and its results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. [End Sidebar] [photo of small flowers hanging among leaves] [Begin Sidebar] In this report Contents 1 Letter to investors 3 The value of a long-term perspective 4 Summary investment portfolio 9 Financial statements 23 Board of trustees and other officers [End Sidebar] As debates over budgets and deficits drew attention at the federal, state and local levels, unemployment stayed high and housing prices remained weak. Yet many municipal bonds rallied during the second half of the period, shaking off concerns and attracting investors. The Federal Reserve kept the federal funds rate near zero, prompting some money market investors to seek higher yields in the bond markets. Municipal bond issuance declined about 45% from the previous year. It should be pointed out, however, that 2010 issuance included Build America Bonds (BABs), the taxable municipal bond program that the federal government brought to a close last year. BABs had accounted for about 25% of issuance by volume. Your fund’s approach In an effort to provide investors with a measure of income and relative stability, American Funds Short-Term Tax-Exempt Bond Fund concentrates primarily on higher quality bonds of relatively short duration. The fund targets a dollar-weighted average maturity not greater than three years. The portfolio counselors invest in a broad range of bonds representing a diversity of sectors, issuers and types. Each issue is comprehensively examined not only for its potential to provide an attractive return, but also for risk. We give considerable attention to revenue bonds, which are issued to support projects such as hospital construction and expansion, utility plant upgrades and infrastructure repairs, to name a few. It is in this area of the municipal market that we feel our intensive research efforts can add the most value, particularly in times of economic stress. The diminished role of municipal bond insurers has helped create attractive investment opportunities for those with the research capacity to identify them. Bonds that before might have been insured and given AAA status are now available at a higher yield. We continue to strive to protect fund value while generating a yield exceeding that of money market funds in normal environments. Inside the portfolio At fiscal year-end, the fund had substantial holdings in hospital, airport and electric utility bonds. State and local general obligation bonds, which have been the primary focus of investor concerns, represented just 5.9% of the portfolio. General obligation bonds represent about 25% of municipal bonds on the market as a whole. We will, of course, continue to invest in these securities when we feel they represent a good value for fund investors at a reasonable price. Over the 12 months, the fund’s portfolio counselors increased cash holdings in an effort to avoid unnecessary risk and maintain a conservative approach. Due in part to the economic turbulence, shorter term securities generated strong demand from the market. We were nonetheless able to identify issues across the yield curve that we believed would add value. Since the end of the fiscal year, a number of dramatic events have occurred, including Standard & Poor’s downgrade of the U.S. government’s credit rating, along with those of many municipal securities. We will continue to monitor these dynamic conditions as we seek opportunities on behalf of fund investors. We thank you for the confidence you have placed in us and look forward to reporting back to you on the fund’s progress in six months. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ Brenda S. Ellerin Brenda S. Ellerin President September 16, 2011 For current information about the fund, visit americanfunds.com. The fund’s 30-day yield for Class A shares as of August 31, 2011, calculated in accordance with the U.S. Securities and Exchange Commission formula, was 0.45%. (For investors in the 35% tax bracket, this is equivalent to a taxable yield of 0.69%.) The fund’s distribution rate for Class A shares as of that date was 1.19%. Both reflect the 2.50% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. The value of a long-term perspective How a $10,000 investment has grown (for the period July 31, 2001, to July 31, 2011, with dividends reinvested) The Tax-Exempt Money Fund of America converted to American Funds Short-Term Tax-Exempt Bond Fund on August 7, 2009. Fund results shown, unless otherwise indicated, reflect the deduction of the maximum sales charge of 2.50% on the $10,000 investment.1 Thus, the net amount invested was $9,750.2 The Tax-Exempt Money Fund of America converted to American Funds Short-Term Tax-Exempt Bond Fund on August 7, 2009. [begin mountain chart] The fund at net asset value The fund at maximum offering price2 Barclays Capital Municipal Short 1–5 Years Index/Lipper Tax-Exempt Money Market Funds Index3 7/31/2001 $ $ $ 7/31/2002 $ $ $ 7/31/2003 $ $ $ 7/31/2004 $ $ $ 7/31/2005 $ $ $ 7/31/2006 $ $ $ 7/31/2007 $ $ $ 7/31/2008 $ $ $ 7/31/2009 $ $ $ 8/7/2009 $ $ $ 7/31/2010 $ $ $ 7/31/2011 $ $ $ [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $500,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2Prior to August 7, 2009, the fund was operated as a money market fund and did not have an initial sales charge. 3Consists of the Lipper Tax-Exempt Money Market Funds Index through July 31, 2009 (the period ended prior to the fund’s conversion from a tax-exempt money market fund to a short-term tax-exempt bond fund), and the Barclays Capital Municipal Short 1–5 Years Index thereafter. Results of the Lipper Tax-Exempt Money Market Funds Index reflect fund expenses but do not reflect the effect of any applicable account fees, taxes or front-end sales charges. If any applicable front-end sales charges were included, results of the index would be lower. The Barclays Capital index is unmanaged and its results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 4In 2009, the fund changed its fiscal year-end from September 30 to July 31. Past results are not predictive of results in future periods. The results shown are before taxes on fund distributions and sale of fund shares. Total returns based on a $1,000 investment (for periods ended July 31, 2011)* Annualized 1 year 5 years 10 years Class A shares −0.99 % % % *Assumes reinvestment of all distributions and payment of the maximum 2.50% sales charge. The five- and 10-year investment results include the fund’s results as a money market fund through the date of its conversion (August 7, 2009) to a short-term tax-exempt bond fund, and therefore are not representative of the fund’s results had it operated as a short-term tax-exempt bond fund for the full term of those periods. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The investment adviser has reimbursed certain expenses. Applicable fund results shown reflect the reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on page 16 for details. Summary investment portfolio, July 31, 2011 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Quality ratings* Aaa/AAA 14.5 % Aa/AA A/A Unrated Short-term securities & other assets less liabilities *Bond ratings which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, the security will be considered to have received the highest of those ratings, consistent with thefund's investment policies.Securities in the "unrated" category (at left) have not been rated by a rating agency; however, the investment adviser performs its own credit analysis and assigns comparable ratings that are used for compliance with the fund's investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. [end pie chart] Principal Percent amount Value of net Bonds & notes- 74.78% ) ) assets Arizona- 2.34% Pollution Control Corp. of the County of Cochise, Solid Waste Disposal Rev. Bonds (Arizona Electric Power Cooperative, Inc. Project), Series 1994-A, AMT, 1.25% 2024 (1) $ $ % Salt River Project Agricultural Improvement and Power Dist., Salt River Project Electric System Rev. Ref. Bonds, Series 2009-B, 3.00% 2013 School Facs. Board, Ref. Certs. of Part., Series 2005-A-1, FGIC-National insured, 5.00% 2014 Other securities California- 7.73% Health Facs. Fncg. Auth., Rev. Ref. Bonds (Catholic Healthcare West), Series 2009-G, 5.00% 2028 (put 2012) Health Facs. Fncg. Auth., Rev. Ref. Bonds (St. Joseph Health System), Series 2009-B, 5.00% 2015 Health Facs. Fncg. Auth., Rev. Ref. Bonds (St. Joseph Health System), Series 2009-C, 5.00% 2034 (put 2014) Port of Oakland, Rev. Ref. Bonds, Series 2007-A, AMT, National insured, 5.00% 2011 Statewide Communities Dev. Auth., Rev. Bonds (Kaiser Permanente), Series 2009-A, 5.00% 2013 Dept. of Water Resources, Power Supply Rev. Ref. Bonds, Series 2010-L, 5.00% 2014 Dept. of Water Resources, Power Supply Rev. Ref. Bonds, Series 2010-L, 5.00% 2015 Dept. of Water Resources, Power Supply Rev. Ref. Bonds, Series 2010-L, 5.00% 2017 Dept. of Water Resources, Power Supply Rev. Ref. Bonds, Series 2010-M, 5.00% 2014 Dept. of Water Resources, Power Supply Rev. Bonds, Series A, AMBAC insured, 5.50% 2013 Other securities Connecticut- 1.28% Health and Educational Facs. Auth., Rev. Bonds, Yale University Issue, Series 2010-A-3, 4.00% 2049 (put 2013) Other securities Florida- 10.61% Citizens Property Insurance Corp., Coastal Account Secured Bonds, Series 2011-A-1, 5.00% 2015 Citizens Property Insurance Corp., High-Risk Account Secured Bonds, Series 2010-A-1, 5.00% 2014 Citizens Property Insurance Corp., High-Risk Account Secured Bonds, Series 2010-A-1, 5.00% 2015 Citizens Property Insurance Corp., High-Risk Account Secured Rev. Ref. Bonds, Series 2007-A, National insured, 5.00% 2013 Citizens Property Insurance Corp., High-Risk Account Secured Rev. Ref. Bonds, Series 2007-A, National insured, 5.00% 2015 Housing Fin. Corp., Homeowner Mortgage Rev. Bonds, Series 2009-2, 5.50% 2041 Housing Fin. Corp., Homeowner Mortgage Rev. Ref. Bonds, Series 2011-1, AMT, 5.00% 2041 Hurricane Catastrophe Fund Fin. Corp., Rev. Bonds, Series 2008-A, 5.00% 2013 Hurricane Catastrophe Fund Fin. Corp., Rev. Bonds, Series 2010-A, 5.00% 2015 Hurricane Catastrophe Fund Fin. Corp., Rev. Bonds, Series 2010-A, 5.00% 2016 Hurricane Catastrophe Fund Fin. Corp., Rev. Bonds, Series A, National insured, 5.00% 2012 Lee County, Airport Rev. Ref. Bonds, Series 2010-A, AMT, Assured Guaranty insured, 5.00% 2014 State Board of Education, Public Education Capital Outlay Bonds, Series 2011-F, 5.00% 2017 State Board of Education, Public Education Capital Outlay Ref. Bonds, Series 2009-B, 5.00% 2015 State Board of Education, Public Education Capital Outlay Ref. Bonds, Series 2009-D, 5.00% 2013 State Board of Education, Public Education Capital Outlay Ref. Bonds, Series 2009-D, 5.00% 2015 City of Tampa, Utility Tax Rev. Ref. Bonds, National insured, 5.00% 2015 Other securities Hawaii- 0.77% G.O. Ref. Bonds, Series 2009-DV, 5.00% 2012 Other securities Illinois- 4.32% Chicago Housing Auth., Capital Program Rev. Ref. Bonds, Series 2006, Assured Guaranty Municipal insured, 5.00% 2013 Fin. Auth., Rev. Ref. Bonds (University of Chicago Medical Center), Series 2009-B, 4.00% 2013 Fin. Auth., Rev. Ref. Bonds (University of Chicago Medical Center), Series 2009-B, 5.00% 2015 Other securities Indiana- 2.95% Health Fac. Fin. Auth., Rev. Bonds (Ascension Health Credit Group), Series 2005-A-6, 5.00% 2027 (put 2014) Other securities Kentucky- 1.21% Higher Education Student Loan Corp., Student Loan Rev. Bonds, Series 2010-1, 0.773% 2020 (1) Other securities Massachusetts- 1.14% Housing Fin. Agcy., Construction Loan Notes, Series 2009-D, 5.00% 2012 Housing Fin. Agcy., Housing Rev. Ref. Bonds, Series 2010-A, 2.125% 2013 Other securities Michigan- 3.64% Kent Hospital Fin. Auth., Rev. Ref. Bonds (Spectrum Health System), Series 2008-A, 5.50% 2047 (put 2015) City of Royal Oak Hospital Fin. Auth., Hospital Rev. Ref. Bonds (William Beaumont Hospital Obligated Group), Series 2009-V, 6.25% 2014 Other securities Nevada- 2.17% Clark County, Airport System Rev. Bonds, Series 2004-A-1, AMT, FGIC-National insured, 5.50% 2015 Clark County, Airport System Rev. Bonds, Series 2004-A-1, AMT, FGIC-National insured, 5.50% 2017 Clark County, Las Vegas-McCarran International Airport, Passenger Fac. Charge Rev. Ref. Bonds, Series 2010-F-1, 5.00% 2015 Other securities New Jersey- 2.56% Higher Education Student Assistance Auth., Student Loan Rev. Bonds, Series 2010-2, 4.00% 2013 Higher Education Student Assistance Auth., Student Loan Rev. Bonds, Series 2010-2, 5.00% 2014 Higher Education Student Assistance Auth., Student Loan Rev. Ref. Bonds, Series 2010-1A, 2.50% 2012 Higher Education Student Assistance Auth., Student Loan Rev. Ref. Bonds, Series 2010-1A, 4.00% 2012 Other securities New Mexico- 1.22% Educational Assistance Foundation, Education Loan Rev. Ref. Bonds, Series 2009-C, AMT, 3.90% 2014 Other securities New York- 9.22% Dormitory Auth., Consolidated Service Contract Rev. Ref. Bonds, Series 2009-A, 5.00% 2015 Dormitory Auth., Lease Rev. Ref. Bonds (State University Educational Facs. Issue), Series 2003, XLCA insured, 5.25% 2032 (put 2013) Dormitory Auth., State Personal Income Tax Rev. Bonds (General Purpose), Series 2009-D, 5.00% 2013 Dormitory Auth., State Personal Income Tax Rev. Bonds (General Purpose), Series 2009-D, 5.00% 2015 Dormitory Auth., State Personal Income Tax Rev. Bonds (General Purpose), Series 2011-A, 5.00% 2017 City of New York, G.O. Bonds, Fiscal 2010 Series C, 5.00% 2014 City of New York, G.O. Bonds, Fiscal 2010 Series C, 5.00% 2015 City of New York, G.O. Bonds, Fiscal 2011 Series B, 5.00% 2015 City of New York, G.O. Bonds, Fiscal 2011 Series I-1, 5.00% 2015 Triborough Bridge and Tunnel Auth., General Rev. Bonds, Series 2008-B, 5.00% 2025 (put 2013) Other securities Ohio- 2.10% Higher Education G.O. Ref. Bonds, Series 2011-A, 5.00% 2016 Other securities Oregon- 1.68% Dept. of Administrative Services, Ref. Certs. of Part., Series 2009-D, 5.00% 2013 Other securities Pennsylvania- 2.40% Allegheny County Hospital Dev. Auth., University of Pittsburgh Medical Center Rev. Ref. Bonds, Series 2010-A, 4.00% 2012 Allegheny County Hospital Dev. Auth., University of Pittsburgh Medical Center Rev. Ref. Bonds, Series 2010-A, 5.00% 2013 Other securities Tennessee- 1.43% Memphis-Shelby County Airport Auth., Airport Rev. Ref. Bonds, Series 2008-A, AMT, Assured Guaranty Municipal insured, 5.00% 2016 Memphis-Shelby County Airport Auth., Airport Rev. Ref. Bonds, Series 2010-B, AMT, 4.00% 2012 Memphis-Shelby County Airport Auth., Airport Rev. Ref. Bonds, Series 2011-A-1, AMT, 5.00% 2016 Other securities Texas- 5.85% Harris County Cultural Education Facs. Fin. Corp., Rev. Ref. Bonds (Methodist Hospital System), Series 2009-B-2, 5.00% 2041 (put 2013) Harris County, Tax and Rev. Ref. Bonds, Series 2004-B, Assured Guaranty Municipal insured, 5.00% 2032 (put 2012) Harris County, Toll Road Rev. Ref. Bonds, Series 2010-A, 2.00% 2021 (put 2011) (1) Public Fin. Auth., G.O. Ref. Bonds, Series 2010-A, 5.00% 2013 Other securities Virginia- 0.89% Tobacco Settlement Fncg. Corp., Tobacco Settlement Asset-backed Bonds, Series 2005, 5.50% 2026 (preref. 2015) Wisconsin- 1.42% Badger Tobacco Asset Securitization Corp., Tobacco Settlement Asset-backed Bonds, 6.125% 2027 (preref. 2012) Other securities Other states - 7.85% Other securities Total bonds & notes (cost: $402,713,000) Principal Percent amount Value of net Short-term securities- 24.95% ) ) assets State of Alaska, City of Valdez, Marine Terminal Rev. Ref. Bonds (Exxon Pipeline Co. Project), Series 1993-A, 0.20% 2033 (1) $ $ State of Alaska, City of Valdez, Marine Terminal Rev. Ref. Bonds (Exxon Pipeline Co. Project), Series 1993-B, 0.20% 2033 (1) State of Florida, Jacksonville Health Facs. Auth., Hospital Rev. Bonds (Baptist Medical Center Project), Series 2003-A, 0.26% 2033 (1) State of Florida, Jacksonville Health Facs. Auth., Hospital Rev. Ref. Bonds (Baptist Medical Center Rev. Ref.), Series 2007-C, 0.23% 2027 (1) Illinois Fin. Auth., Demand Rev. Bonds (The University of Chicago Medical Center), Series 2009-E-1, 0.20% 2043 (1) Illinois Fin. Auth., Demand Rev. Bonds (The University of Chicago Medical Center), Series 2009-D-2, 0.20% 2043 (1) Illinois Fin. Auth., Rev. Bonds (The University of Chicago Medical Center), Series 2010-B, 0.21% 2044 (1) Indiana Fin. Auth., Environmental Rev. Ref. Bonds (Duke Energy Indiana, Inc. Project), Series 2009-A-5, 0.24% 2040 (1) Indiana Fin. Auth., Environmental Rev. Ref. Bonds (Duke Energy Indiana, Inc. Project), Series 2009-A-4, 0.25% 2039 (1) Michigan Fin. Auth., State Aid Rev. Notes, Series 2010-D-3, 2.00% 8/22/2011 Health and Educational Facs. Auth. of the State of Missouri, Demand Educational Facs. Rev. Bonds (Washington University), Series 2004-A, 0.17% 2034 (1) Health and Educational Facs. Auth. of the State of Missouri, Demand Educational Facs. Rev. Bonds (Washington University), Series 2004-B, 0.23% 2034 (1) New Hampshire Health and Education Facs. Auth., Rev. Bonds (Dartmouth College Issue), Series 2007-A, 0.23% 2031 (1) City of New York, G.O. Bonds, Fiscal 1994 Series B, Subseries B-2, 0.22% 2020 (1) City of New York, G.O. Bonds, Fiscal 1994 Series A, Subseries A-10, 0.22% 2017 (1) City of New York, G.O. Bonds, Fiscal 1994 Series E, Subseries E-4, 0.27% 2022 (1) North Carolina Medical Care Commission, Demand Hospital Rev. Ref. Bonds (Randolph Hospital), Series 2007, 0.25% 2037 (1) Ohio Water Dev. Auth., Pollution Control Rev. Ref. Bonds (FirstEnergy Nuclear Generation Corp. Project), Series 2011-B, 0.24% 2033 (1) State of Pennsylvania, Beaver County Industrial Dev. Auth., Pollution Control Rev. Ref. Bonds (FirstEnergy Nuclear Generation Corp. Project), Series 2006-B, 0.18% 2035 (1) State of Oregon, Full Faith and Credit Tax Anticipation Notes, Series 2011-A, 2.00% 6/29/2012 State of Texas, Dallas Performing Arts Cultural Facs. Corp., Cultural Fac. Rev. Ref. Bonds (Dallas Center for the Performing Arts Foundation, Inc. Project), Series 2008-A, 0.22% 2041 (1) State of Texas, Tax and Rev. Anticipation Notes, Series 2010, 2.00% 8/31/2011 Virginia College Building Auth., Educational Facs. Rev. Bonds (21st Century College and Equipment Programs), Series 2006-C, 0.24% 2026 (1) State of Wisconsin, Operating Notes of 2011, 2.00% 6/15/2012 Other securities Total short-term securities (cost: $137,557,000) Total investment securities (cost: $540,270,000) Other assets less liabilities Net assets $ % "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Coupon rate may change periodically. For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. Key to abbreviations Agcy. Agency AMT Alternative Minimum Tax Auth. Authority Certs. of Part. Certificates of Participation Dept. Department Dev. Development Dist. District Econ. Economic Fac. Facility Facs. Facilities Fin. Finance Fncg. Financing G.O. General Obligation Preref. Prerefunded Redev. Redevelopment Ref. Refunding Rev. Revenue TECP Tax-Exempt Commercial Paper See Notes to Financial Statements Financial statements Statement of assets and liabilities at July 31, 2011 (dollars in thousands) Assets: Investment securities, at value (cost: $540,270) $ Cash Receivables for: Sales of fund's shares $ Interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Dividends on fund's shares 97 Investment advisory services Services provided by related parties 71 Trustees' deferred compensation 30 Other 40 Net assets at July 31, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income ) Accumulated net realized loss - * Net unrealized appreciation Net assets at July 31, 2011 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (53,880 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class F-1 Class F-2 *Amount less than one thousand. See Notes to Financial Statements Statement of operations for the year ended July 31, 2011 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services $ Distribution services Transfer agent services Administrative services 23 Reports to shareholders 22 Registration statement and prospectus Trustees' compensation 10 Auditing and legal 47 Custodian 5 State and local taxes 5 Other 30 Net investment income Net realized gain and unrealized appreciation on investments: Net realized gain on investments Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended July 31 Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends paid or accrued to shareholders from net investment income ) ) Net capital share transactions ) Total increase (decrease) in net assets ) Net assets: Beginning of year End of year (including distributions in excess of net investment income: $(29) and $(94), respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization American Funds Short-Term Tax-Exempt Bond Fund (the “fund”) is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks to provide current income exempt from regular federal income tax, consistent with its maturity and quality standards described in the prospectus, and to preserve capital. The fund hasthree share classes, some of which are onlyavailable to limited categories of investors. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Class A Up to 2.50% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes F-1 and F-2 None None None Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations –Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized andunrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends paid to shareholders are declared daily after the determination of the fund’s net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share classas of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the following inputs: benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data. For certain distressed securities, valuations may include cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts. Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Some securities may be valued based on their effective maturity or average life, which may be shorter than the stated maturity. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.At July 31, 2011, all of the fund’s investment securities were classified as Level 2. 4. Risk factors Investing in the fund may involve certain risks including, but not limited to, those described below. Market conditions — The prices of, and the income generated by, the securities held bythe fund may decline due to market conditions and other factors, including those directlyinvolving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds andother debt securities to fall. Longer maturity debtsecurities may be subject to greater price fluctuations than shorter maturity debtsecurities. In addition, falling interest rates may cause an issuer toredeem, call or refinance a security before its stated maturity, which may result in thefund having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that thecredit strength of an issuer will weaken and/or an issuer of a debt security will fail tomake timely payments of principal or interest and the security will go into default. Thinly traded securities — There may be little trading in the secondary market for particular bonds or other debt securities, which may make them more difficult to value, acquire or sell. Credit and liquidity support — Changes in the credit quality of banks and financial institutions providing credit and liquidity support features with respect to securities held by the fund could cause the values of these securities to decline. Concentration — Investing significantly in municipal obligations of issuers in the same state or similar project type may make the fund more susceptible to certain economic, political or regulatory occurrences. As a result, the potential for fluctuations in the fund’s share price may increase. Management — The investment adviser to the fund actively manages the fund’sinvestments. Consequently, the fund is subject to the risk that the methods and analysesemployed by the investment adviser in this process may not produce the desired results.This could cause the fund’s share price to lose value or its investment results to lag relevant benchmarks or otherfunds with similar objectives. 5. Taxation and distributions Federal income taxation– The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net income and net capital gains each year. The fund is not subject to income taxes to the extent taxable income and net capital gains are distributed. Generally, income earned by the fund is exempt from federal income taxes; however, the fund may earn taxable income from certain investments. As of and during the period ended July 31, 2011, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal tax authorities for tax years before 2007 and by state tax authorities for tax years before 2006. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gains for financial reporting purposes. These differences are due primarily to different treatment for items such as short-term capital gains and losses; deferred expenses; and net capital losses.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the fund for financial reporting purposes. The fund may also designate a portion of the amount paid to redeeming shareholders as a distribution for tax purposes. During the year ended July 31, 2011, the fund reclassified amounts of less than one thousand from distributions in excess of net investment income to capital paid in on shares of beneficial interest and $120,000 from accumulated net realized loss to capital paid in on shares of beneficial interestto align financial reporting with tax reporting. As of July 31, 2011, the tax basis components of distributable earnings, unrealized appreciation (depreciation) and cost of investment securities were as follows: (dollars in thousands) Undistributed tax-exempt income $ 98 Gross unrealized appreciation on investment securities Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities Tax-exempt income distributions paid or accrued to shareholders were as follows (dollars in thousands): Year ended July 31 Share class Class A $ $ Class F-1 89 35 Class F-2 Total $ $ 6. Fees and transactions with related parties Capital Research and Management Company ("CRMC"), the fund’s investment adviser, is the parent company of American Funds Distributors,® Inc. ("AFD"), the principal underwriter of the fund’s shares, and American Funds Service Company® ("AFS"), the fund’s transfer agent. Investment advisory services – The fund has an investment advisory and service agreement with CRMC thatprovides for monthly fees accrued daily. These fees are based on a series of decreasing annual rates beginning with 0.390% on the first $200 million of daily net assets and decreasing to 0.290% on such assets in excess of $1.2 billion.For the year ended July 31, 2011, the investment advisory services fee was $1,844,000, which was equivalent to an annualized rate of 0.378% of average dailynet assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services – The fund has plans of distribution for Classes A and F-1. Under the plans, the board of trustees approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, with a plan limit of 0.15% for Class A shares and 0.50% for Class F-1 shares. For Class F-1 shares, the board of trustees has currently approved a limit of 0.25%. Class A may use up to 0.15% and Class F-1 may use up to 0.25% of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. The fund has not adopted a plan of distribution for Class F-2. For Class A, distribution-related expenses include the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. Thisclass reimburses AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.15%is not exceeded. As of July 31, 2011, unreimbursed expenses subject to reimbursement totaled $551,000 for Class A. Transfer agent services –The fund has a transfer agent agreement with AFS for Class A. Under this agreement, this share class compensates AFS for transfer agent services including shareholder recordkeeping, communications and transaction processing. Administrative services – The fund has an administrative services agreement with CRMC for all share classes, except Class A, to provide certain services, including transfer agent and recordkeeping services; coordinating, monitoring, assisting and overseeing third-party service providers; and educating advisers and shareholders about the impact of market-related events, tax laws affecting investments, retirement plan restrictions, exchange limitations and other related matters. Each relevant share class pays CRMC annual fees up to 0.15% based on its respective average daily net assets. Each relevant share class also pays AFS additional amounts for certain transfer agent services. CRMC and AFS may use these fees to compensate third parties for performing these services. Expenses under the agreements described above for the year ended July 31, 2011, were as follows (dollars in thousands): Administrative services Share class Distribution services Transfer agent services CRMC administrative services Transfer agent services Class A $ $ Not applicable Not applicable Class F-1 22 Included in administrative services $
